FILE COPY



      RE:    Case    No.   15-0058                       DATE:    1/22/2015
      COA #:    12-14-00010-CV              TC#    CV-00396-11-03
STYLE:MARY    HALL
   v. RALPH & KACOO'S OF LUFKIN, TEXAS, D/B/A GREAT
      TEXAS FOODS CORP., D/B/A BRAZOS CATTLE CO.

     Today the Supreme Court of Texas granted the
motion for extension of time to file petition for
review under Tex.      R. App.     P.   53.7(f)   in the above-


                             MS.    CATHY   S.    LUSK
                             CLERK,      TWELFTH COURT OF APPEALS
                             1517 WEST FRONT, SUITE 354
                                                                                                             -n
                             TYLER, TX  75702
                                                                                  o
                                                                                  > ,-                  a    rn
                                                                                  ~"l   v^
                                                                                  ^-X                   O    —
                                                                                                        o    Z
                                                                                  <<"
                                                                                  <AHr"                 a o
                                                                                        (        z      n q
                                                                                  r~±iv          »c *

                                                                                  C,                    >    33


                                                                                                 en
                                                                                             \ . on     w 3>
                                                                                  . -^C
                                                                                  m J\                   -" "V
                                                                                   ^r        \
                                                                              '
                                                                                                        •*   r~